Citation Nr: 1550231	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2009 to April 2011.  He also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested and consequently was scheduled to have a hearing in September 2015 before a member of the Board using video-conferencing technology.  The Veteran failed to report for the hearing, and thus was marked a "no show."  He did not provide any explanation or good cause for his absence, or request to have the hearing rescheduled.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's October 2011 Notice of Disagreement (NOD), he stated that he did not request service connection for scoliosis but requested service connection for a back injury secondary to an event that caused his traumatic brain injury (TBI).  The Veteran sustained a TBI due to an improvised explosive device (IED) blast in May 2010 and a rocket-propelled grenade (RPG) attack in September 2010.  VA Examination (June 2011).

The Veteran's pre-service records include private treatment records and National Guard records.  An MRI of the lumbar spine, obtained in August 2007, revealed minimal right proximal foraminal stenosis.  Private Treatment Records (August 2007).  A February 2008 National Guard enlistment examination report includes a notation of scoliosis.  In addition, the Veteran was diagnosed with recurrent back pain.  Subsequent to the National Guard enlistment examination, the Veteran was found medically disqualified for entry in the Armed Forces secondary to recurrent back pain and suspected retroperitoneal lymphoma.  Department of Defense Correspondence (February 2008).

A National Guard consultation report, dated October 16, 2008, reveals scoliosis of the lower thoracic spine and disqualification for history of recurrent back pain.  On October 24, 2008, a private medical doctor saw the Veteran for an evaluation of his history of scoliosis.  The Veteran reported not having any problems or pain secondary to his scoliosis.  Back examination revealed non-tender mid-thoracic back and minimal scoliosis.  The doctor noted that x-rays obtained revealed a normal back anatomy with trace scoliosis, which was negligible.  In addition, the doctor assessed the Veteran with a normal back examination and indicated that the Veteran had no restrictions and was fit for active military service.  Subsequently, the Veteran was granted a medical waiver from the National Guard for history of back pain on October 28, 2008.

There is no active duty enlistment examination of record.  Therefore, the presumption of soundness does not attach.  38 C.F.R. § 3.304(b); see Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The service treatment records reveal that the Veteran had complaints of back pain during service.  A service treatment record, dated August 2010, reveals a diagnosis of lumbago.  In February 2011, the Veteran reported that his lower back was sore from extra duty.  Service Treatment Records (February 28, 2011).  The Veteran's service treatment records also include a post-deployment health assessment, dated March 2011, which indicates that the Veteran reported having back pain.  Moreover, during service, the Veteran was noted to have thoracolumbar spine scoliosis.  Service Treatment Records (March 2011).

The Veteran's post-service treatment records include a VA treatment record dated April 11, 2011, which indicates that the Veteran complained of middle and low back pain.  In June 20, 2011, the Veteran was provided a VA TBI examination.  The examiner noted that the Veteran's back pain was unrelated to his TBI, and that the back pain limited his mobility and he had to stop frequently due to his back pain.  However, the VA examiner did not offer an opinion on whether the Veteran had a back disability that was incurred in service or was aggravated by service.  The Veteran was also provided a VA medical examination in June 24, 2011.  The Veteran reported to the VA examiner that he incurred a back injury in 2009.  Specifically, he stated that his lower back pain was acquired during service due to regular PT and heavy lifting.  Furthermore, the Veteran reported that his pain had worsened.  The VA examiner diagnosed the Veteran with low back strain with scoliosis of the thoracolumbar spine convex to right.  The VA examiner did not provide an opinion on whether the Veteran's scoliosis was worsened or aggravated by military service or whether the Veteran's alleged in-service back injury resulted in a back disability.

In a rating decision issued in September 2011, the Veteran was granted service connection for TBI with an evaluation of 40 percent effective April 2011.  A VA treatment record, dated January 2012, indicates that the Veteran reported that his back pain improved on his current pain medication regimen.  The Veteran was provided another VA medical examination in February 2012.  The VA examiner noted that the Veteran's cervical spine and thoracolumbar spine did not have any limitation of motion or deformity.  However, a VA treatment record dated April 2012 reveals a diagnosis of back pain with scoliosis.  Furthermore, a VA treatment record dated October 2013 shows a diagnosis of chronic lower back pain.  In April 2014, the Veteran was diagnosed with lumbar mild level scoliosis and lumbar degenerative disc disease.  VA Treatment Records (April 15, 2014).

As documented above, the record evidence reveals complaints of back pain and notations of scoliosis before service, during service, and after service.  In addition, the Veteran was diagnosed with lumbar degenerative disc disease after service.  However, the VA examiners did not offer an opinion on whether the Veteran had a back disability that was incurred in service or was aggravated by service, or if the Veteran's scoliosis was worsened or aggravated by service.  Therefore, remand is required so that a nexus opinion regarding the Veteran's scoliosis and lumbar degenerative disc disease may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from September 2014 to the present.  

2.  Obtain the Veteran's active duty enlistment examination and separation examination.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. 3.159(e).

3.  After the development in 1-2 has been completed, schedule the Veteran for a VA examination by an appropriate medical professional to diagnose and determine the etiology of any back disability present.  The entire claims file must be reviewed by the examiner.

(a)  As to scoliosis, the examiner is to address the
following questions (i-iv):

(i)  Does the Veteran have scoliosis, and should it be classified as a congenital disease or a congenital defect?

In answering this question, the VA examiner is asked to assume that, for purposes of VA law, a congenital "disease" is one that is progressive in nature-it can worsen over time.  A congenital "defect" is a static condition that is incapable of improvement or deterioration.  The determinative question is whether the disorder is susceptible to progression.

(ii)  If scoliosis is classified as a congenital "defect," was it at least as likely as not (a 50 percent or greater probability) subject to a superimposed disease or injury during service (September 2009 to April 2011) and, if so, was there resultant disability?

(iii)  If scoliosis is a congenital "disease," did the disease worsen (i.e., increase in severity) during service?  If yes, is it clear that this worsening was due to the natural progression of the disease?

(iv)  If scoliosis is not a congenital disease or defect, is it at least as likely as not (a 50 percent or greater probability) that the condition was incurred in or otherwise caused by the Veteran's service (September 2009 to April 2011)?

(b)  As to any back disability other than scoliosis, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disability is related to or had its onset during the Veteran's active service (September 2009 to April 2011).  The examiner is to also opine as to whether lumbar degenerative disc disease had its onset within one year after separation from active service.  In addition, the examiner is to opine as to whether the August 2007 MRI of the lumbar spine that revealed stenosis was indicative of a back disability, and if so, whether it is clear that this disorder worsened beyond its normal progression during service.

(c)  Render an opinion regarding whether it is at least as likely as not that any current back disability was caused by or is etiologically related to the Veteran's in-service (September 2009 to April 2011) physical training, heavy lifting, exposure to an improvised explosive device (IED) blast in May 2010, and exposure to a rocket-propelled grenade (RPG) attack in September 2010.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





Continued on the next page



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

